IN THE SUPREME COURT OF THE STATE OF WASHINGTON



    In the Matter of the Welfare of                       NO. 98965-6



    K.D.,                                                 EN BANC



                       A minor child.                     Filed July 22, 2021



         STEPHENS, J.—We granted discretionary review in this case to address a

concern about inconsistent practices among the three divisions of the Court of Appeals

in creating case titles in dependency and termination proceedings.1 Inconsistency in

the use of parties’ names in such case titles has been an issue among Washington

appellate courts for several years. While all three divisions generally use initials in

place of children’s names, Division One routinely adds parents’ full names to case

titles along with their designation as “appellant.” Division Two often changes case

titles to designate appealing parents, but uses parents’ initials rather than their names.

And Division Three typically does not include the names or initials of appealing


1
  We denied review of petitioner D.G.’s challenge to the termination order, which was
entered by the King County Superior Court on July 5, 2019 and later affirmed by the Court
of Appeals. The validity of that order is not before us.
In the Matter of the Welfare of K.D., No. 98965-6


parents. In this case, Division One followed its typical practice by changing the case

title from that created in the superior court to add the mother’s full name and replace

the child’s name with initials, while retaining the child’s birth date. We conclude

this practice is inconsistent with RAP 3.4 and the 2018 Court of Appeals General

Order. Accordingly, we remand with instructions for the Court of Appeals to revise

the case title in accordance with the court rule and general order.

      Our analysis is grounded in the clear requirements of RAP 3.4, which

provides:

                The title of a case in the appellate court is the same as in
             the trial court except that the party seeking review by
             appeal is called an “appellant,” the party seeking
             review by discretionary review is called a “petitioner,”
             and an adverse party on review is called a “respondent.”

                 Upon motion of a party or on the court’s own motion, and
             after notice to the parties, the Supreme Court or the Court
             of Appeals may change the title of a case by order in said
             case. In a juvenile offender case, the parties shall caption
             the case using the juvenile’s initials. The parties shall refer
             to the juvenile by his or her initials throughout all
             briefing and pleadings filed in the appellate court, and
             shall refer to any related individuals in such a way as to
             not disclose the juvenile’s identity. However, the trial
             court record need not be redacted to eliminate references
             to the juvenile’s identity.

Consistent with this rule, the Court of Appeals in 2018 adopted a general order for

changes to certain case titles on appeal. See Gen. Order for the Court of Appeals, In

re   Changes     to    Case      Title   (Wash.      Ct.    App.     Aug.      22,   2018),


                                             2
In the Matter of the Welfare of K.D., No. 98965-6


https://www.courts.wa.gov/appellate_trial_courts/.        Together, the rule and the

general order require that identifying information about juveniles be removed from

the case title in dependency and termination proceedings (as well as in other

specified types of proceedings). Here, Division One complied with the rule and the

general order in part, appropriately replacing the child’s name with initials.

However, it left in the child’s identifying birth date and, moreover, erroneously

added the mother’s full name to the case title along with her designation as the

appellant. Including such information in case titles often makes it easier to identify

the children involved, undermining the privacy protections intended by RAP 3.4. 2

      In denying the mother’s motion to remove her name from the case title, the

clerk of Division One explained the mother’s full name was added in order to comply

with the language in RAP 3.4 regarding the proper designation of the parties on

appeal. That reasoning is mistaken. Reading RAP 3.4 in its entirety, there can be

no doubt the rule’s provision on designating parties seeks to provide clarification of

any change to the designation of the already-captioned parties as the case moves

from the superior court to the appellate court. For example, the “plaintiff” may be




2
  We note that RAP 3.4 contemplates a motion and ruling to document changes to the case
title on appeal. None of the three divisions of the Court of Appeals appear to be regularly
complying with this procedural requirement. We emphasize that it serves an essential
purpose to provide notice and an opportunity to be heard before any changes are made to
the case title in dependency and termination proceedings.
                                            3
In the Matter of the Welfare of K.D., No. 98965-6


redesignated as the “respondent.” Here, the mother, D.G., was never listed as a party

in the superior court case title, and she did not need to be included in the Court of

Appeals case title at all.3 Instead, the appellate court may simply replace the child’s

name with initials and remove other identifying information, such as birth dates, in

compliance with RAP 3.4 and the 2018 Court of Appeals General Order. Neither

the court rule nor the general order requires redaction of the child’s name from the

superior court record.

       We remand this matter to the Court of Appeals to revise its case title on appeal

consistent with RAP 3.4 and the 2018 general order’s requirements.4




3
  D.G. accurately notes that the practice differs in other types of cases with similar caption
formats, i.e., captions that do not list all parties. See, e.g., Suppl. Br. of Pet’r at 10-11, nn.5,
8, 10 (citing In re Search Warrant for 13811 Highway 99, 194 Wn. App. 365, 378 P.3d
568 (2016); In re Miller Testamentary Credit Shelter Tr., 13 Wn. App. 2d 99, 462 P.3d 878
(2020); In re Interest of M.B., 101 Wn. App. 425, 3 P.3d 780 (2000)). In these cases,
Division One, like other courts, retains the superior court case title without the need to add
the name and designation of any appellant or respondent.
4
  Because our review is limited to issues involving the case title on appeal, we decline to
address D.G.’s request that her full name be removed from the text of the Court of Appeals
opinion. Nothing in this opinion precludes the Court of Appeals from granting that relief
on remand, consistent with the animating principle of RAP 3.4 and the 2018 general order.
                                                 4
In the Matter of the Welfare of K.D., No. 98965-6




WE CONCUR:



___________________________                         ____________________________




____________________________                        ____________________________




____________________________                        ____________________________




____________________________                        ____________________________




                                        5